DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed on 12/02/2020 have been fully considered.
Applicant argued the applied references do not teach the new limitations to the claims: “the first cutoff or each cutoff partially covers ends of three blades of an impeller”. Examiner notes that the above limitation defines over the Horng reference; the 102 rejection based on Horng is withdrawn. 
However, contrary to application assertion, Thompson as disclosed teaches the new the limitations to the claims.
The Examiner is compelled to take the broadest reasonable interpretation of claim terms. Applicant has now amended the claims to say that each cutoff partially covers ends of three fan blades. As can be seen from Thompson in Fig. 3 the cutoff covers one circumferential end and thus partially covers the “ends” of the blades.

    PNG
    media_image1.png
    708
    846
    media_image1.png
    Greyscale


It appears that Applicant has intended to claim the arrangement generally shown in  Fig. 1, but at present the claims could not be read with such a limiting scope without improperly importing limitations from the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17, 19 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically, Applicant states in claims 17, 19 and 21 that: “each cutoff partially covers ends of exactly three fan blades. Nowhere in the specification as originally filed is this limitation found, nor was it in the initial claims as filed; the drawings do not suggest the claimed subject matter. On the contrary, Applicant states in the specification as originally filed in paragraph 0017: "if the cutoff covers the outer edge of multiple blades, the tonal noise is reduced, with three or more blades being preferable” and in paragraph  0038: “The cutoff (140) is angled with respect to the direction of motion of the impeller blades (130), such that at any given time the plane of at least one impeller blade (130) 
8 through the cutoff at any given time”.
WO 2018/044322 PCT/US2016/050193This teaches away from what Applicant is currently claiming. Thus, the originally filled disclosure does not reasonably convey to one of ordinary skill in the art that applicant was in possession of the invention as now presented/claimed at the time of filing of the instant application.
Claims 9, 12 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites: “a slope of a downstream edge is 45 degrees”. It is unclear what “a downstream edge refers to” that is a downstream edge of what? The metes and bounds of the claims are unclear.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites: “an impeller” in line 1. This is a double recitation, it is unclear whether this refers to the same “an impeller” recited in claim 10. The metes and bounds of the claims are unclear.
Claim 21 recites: “each output port comprises a cutoff partially covering ends of exactly three blades”. This is a double recitation, it unclear whether “a cutoff” in the 
Claim Rejections - 35 USC § 102
Claims 10-12, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson et al. (US 5,085,057) hereinafter Thompson.
Regarding claim 10, Thompson teaches a housing for a fan  (Fig. 3, Col. 4, lines 15-31) comprising:
a housing (Figs. 3-5, Col. 4, lines 15-31 and Thompson, annotated FIG. 5 below)
a first output port with a first cutoff (Thompson, annotated FIG. 5 below);
a second output port with a second cutoff (Thompson, annotated FIG. 5 below),
wherein the first cutoff is shaped relative to a direction of flow exiting the first output port (Thompson, annotated FIG. 5 below), and the first cutoff partially covers end of three blades of an impeller (50) (Fig. 3 shows the cutoff 72 or 74 partially covers ends of three blades (Thompson, annotated FIG. 3 below).

    PNG
    media_image2.png
    556
    841
    media_image2.png
    Greyscale



    PNG
    media_image1.png
    708
    846
    media_image1.png
    Greyscale

Regarding claim 11, Thompson teaches all the claimed limitations as stated above in claim 10. Thompson further teaches the second cutoff is shaped relative to a direction of flow of fluid exiting the second output port and the first and second cutoffs each form different shapes relative to the direction of flow fluid exiting their respective ports (Thompson, annotated FIG. 5 above).
Regarding claim 12
Regarding claim 13, Thompson teaches all the claimed limitations as stated above in claim 11. Thompson further an impeller (50) mounted in the housing, the impeller comprising blades wherein each blade has a first diameter near an intake and a second diameter smaller at an edge distal from the intake (Fig. 3).
Regarding claim 19, Thompson teaches all the claimed limitations as stated above in claim 10. Thompson further teaches the first cutoff covers end of exactly three blades of the impeller (Thompson, annotated FIG. 3 above).
Regarding claim 20, Thompson teaches all the claimed limitations as stated above in claim 10. Thompson further teaches the second cutoff covers end of exactly three blades of the impeller (Thompson, annotated FIG. 3 above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (US 5,085,057) hereinafter Thompson in view of Huang et al. (US 7,284,952 B2) hereinafter Huang.
Regarding claim 1, Thompson teaches a fan  (Fig. 3, Col. 4, lines 15-31) comprising:
a housing (Figs. 3-5, Col. 4, lines 15-31 and Thompson, annotated FIG. 5 above)

a plurality of outlets from the housing, each of the outlet comprising a cutoff with a top and a bottom and  wherein each cutoff partially covers ends of three blades ((Fig. 3 shows each of cutoffs 72 and 74 partially covers ends of three blades (Thompson, annotated FIG. 3 above).
Thompson does not specifically teaches a line between the top and bottom of each cutoff is not parallel to the axis of the impeller.
 However, Huang teaches a fan (100) (Figs. 3-6) comprising a housing (111) (Col. 3, lines 4-29), an impeller with an axis (133) and a plurality of blades (131) an outlet (119) from the housing comprising a cutoff (123) with a top and bottom(Figs. 3-6, Col. 3, lines 4-29). Huang further teaches a line between the top and bottom of the cutoff is not parallel to the axis of the impeller (Figs. 3, 5 and 6 each shows the cutoff extending non-parallel to the axis of rotation from top to bottom) in order to broaden the outlet and noise generated by the fan can be reduced (Col. 3, lines 22-29).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Thompson by making the cutoffs as taught by Huang in order to broaden the outlets and reduce noise (Huang, Col. 3, lines 22-29).
Regarding claim 2
Regarding claim 3, Thompson as modified by Huang teaches all the claimed limitations as stated above in claim 2. Thompson as modified by Huang further teaches the two outlets are located on opposite sides of the impeller (Thompson, Figs. 3 and 5).
Regarding claim 4, Thompson as modified by Huang teaches all the claimed limitations as stated above in claim 3. Thompson as modified by Huang further teaches the cutoff is slopped relative to a direction of the rotation of the impeller (Huang, Fig. 3).
Regarding claim 5, Thompson as modified by Huang teaches all the claimed limitations as stated above in claim 3. Thompson as modified by Huang further teaches the cutoff is curved relative to a direction of the rotation of the impeller (Huang, Figs. 5-6).
Regarding claim 6, Thompson as modified by Huang teaches all the claimed limitations as stated above in claim 3. Thompson as modified by Huang does not specifically teaches a shape of cutoff of a first outlet differs from a shape of the cutoff of a second outlet. 
However, Huang further teaches embodiments disclosing cutoff having different shapes (Note the difference in shape of the cutoff in Fig. 3, Fig. 5 and Fig. 6). It would have been obvious to one of ordinary skill in the art before the filling date of the claimed invention to further modify Thompson by making the cutoff of the first outlet and the cutoff at the second outlet different in shape as taught by Thompson in Figs. Figs. 3, 5-6) for the purpose of reducing noise.
Regarding claim 7, Thompson as modified by Huang teaches all the claimed limitations as stated above in claim 6. Thompson as modified by Huang further teaches the cutoff of the first outlet is shaped with a first geometry and the cutoff of the second 
Regarding claim 8, Thompson as modified by Huang teaches all the claimed limitations as stated above in claim 1. Thompson as modified by Huang further teaches the cutoff is shaped to reduce the noise in an audible range for a human. Note that Thompson as modified teaches all the structural limitations of the claim and thus the cutoff is capable to reduce the noise in an audible range for a human being.
Regarding claim 9, Thompson as modified by Huang teaches all the claimed limitations as stated above in claim 1, but does not appear to explicitly disclose that the slope of the downstream edge is 45 degrees. However, a careful examination of the specification reveals that no criticality for the specific angle has been shown nor any reason as to why the fan of the applicant with the claimed angle would operate any different than the fan of Thompson modified, and Applicant has not disclosed that this design with the specific angle provides an advantage, is used for a particular purpose, or solves a stated problem. Hence this design for the angle being between 45 degrees is considered to be a design choice by the applicant. One of ordinary skill in the art, furthermore, would have expected the fan housing of Thompson modified, and Applicant’s invention, to perform equally well with the angle taught by Thompson modified or the claimed angles, because both would perform the same function.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to use the claimed angle with the fan housing of Thompson modified in order to achieve a desired dimension, shape, or configuration, as they are a matter of design choice. Such a modification would have 
Regarding claim 16, Thompson as modified by Huang teaches all the claimed limitations as stated above in claim 1. Thompson as modified by Huang further teaches each cutoff partially covers end of four fan blades (Thompson, annotated FIG. 3 above).
Regarding claim 17, Thompson as modified by Huang teaches all the claimed limitations as stated above in claim 1. Thompson as modified by Huang further teaches each cutoff partially covers end of four fan blades (Thompson, annotated FIG. 3 above).
Regarding claim 18, Thompson as modified by Huang teaches all the claimed limitations as stated above in claim 1. Thompson as modified by Huang further teaches each slope has a constant slope from the top to the bottom (Huang, Figs. 3-4).
Claims 14-15 and are rejected under 35 U.S.C. 103 as being unpatentable over DeFilippis (US 2015/0147167 A1) in view of Lyman (US 3,211,360) .
Regarding claim 14, DeFilippis teaches a method of operating a fan with multiple output ports (6, 7) (Figs. 1-5), the method comprising:
adjusting rotational speed of the fan (para. 0073) to produce audio profile from the output of a first output (6) (Figs. 1, 3) (DeFilippis teaches a first cutoff (12) at the first output port, see paras. 0055, 0062. The configuration and selection of the first cutoff determines the first audio profile); and to produce a second audio profile from a second output port (7) (DeFilippis further teaches a second cutoff (14) at second the second output port , see paras. 0055, 0062. The configuration and selection of the second cutoff determines the second audio profile), and wherein each cutoff partially covering ends of three blades (2b) (Fig. 3).

However, Lyman teaches in the embodiment of Fig. 1  a fan comprising a housing, an impeller, the housing comprising three cutoffs disposed at a corresponding output port. The cutoffs have different radii (Col. 2, lines 10-25) such that a desired portion of the total air is discharged by a corresponding output port (Fig. 1, Col. 2, lines 10-25). Because the cutoffs at the output ports are different, the audio profile at the three output ports differ from each other.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify DeFilippis such the first cutoff and the second cutoff have different radii as taught by Lyman in so that a desired portion of the total air is discharged from a given output port. Because the modification discloses the first and second cutoffs with different radii, the audio profile from the first output port differs from the audio profile of the second output port.
Regarding claim 15, DeFilippis as modified by Lyman teaches all the claimed limitations as stated above in claim 14. DeFilippis as modified by Lyman further teaches a combined audio profiles at specific fan speeds and not optimized at other specific fan speeds (DeFilippis, para. 0073).
Regarding claim 21, DeFilippis as modified by Lyman teaches all the claimed limitations as stated above in claim 14. DeFilippis as modified by Lyman further teaches each output port comprises a cutoff partially covering ends of exactly three blades (DeFilippis, Fig. 3).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIME M ADJAGBE whose telephone number is (571)272-4920.  The examiner can normally be reached on M-F: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MAXIME M ADJAGBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Primary Examiner, Art Unit 3745